I most respectfully dissent from the conclusion reached by the majority of the court. I fully endorse and approve the opinion except on the sole question on which the case is reversed. I am not sure but that the court would have been authorized to permit contradictions of Mary Watson. However this may be, I do not think there was any such abuse of the discretion wisely committed to the trial court in her examination as ought to work a reversal of the judgment of conviction. I may at some future time, during vacation, write my views at length.
                          ON REHEARING.                        December 8, 1910.